I concur in the court's disposition of Assignment of Error no. I, but must dissent from its disposition of Assignment of Error no. II.
The majority, in effect, is saying that under no circumstances can a natural father of a child born to a woman who is married to another at the time of the birth of the child, utilize R.C.2105.18 to establish that the child is his issue. I believe this conclusion is in error for several reasons, most important of which is the plain reading of the statute.
Suppose the first husband is deceased, missing or otherwise unavailable, e.g., Succession of Mitchell (La. 1975),323 So. 2d 451. There is nothing sinister about using a statute facially applicable for this very purpose. If there is a concern that the statute might be abused, it should be remembered that the probate court must find that: (1) the mother consents, (2) the applicant is in fact the natural father, and (3) the establishment of the relationship is for the best interest of the child.
Although the majority is laudably troubled by public policy considerations, such considerations lie primarily within the province of the General Assembly. When the General Assembly amended the statute in 1976 to broaden its application to include births by married as well as unmarried women, it was a policy statement which binds the court absent constitutional infirmities, none of which is suggested.
The observation by the majority that a finding under the statute might not bind parties not privy to the proceedings goes more to the utility of the statute than to its validity or applicability to the instant facts. *Page 129